  

B Document 27 Filed 11/21/19 Page 1 of 2
B Document 26 Filed 11/21/19 Page 1of1

Sharon Krevor-Weisbaum
skw@browngold.com

Kevin D. Docherty
kdocherty@browngold.com

November 21, 2019

BY CM/ECF

Hon. Catherine C. Blake
United States District Court
for the District of Maryland
101 W. Lombard Street
Baltimore, Maryland 21201

Re: = Claypool, et al. v. Baltimore Orioles Limited Partnership, et al.
Case No. 18-3393-CCB (D. Md.)

Dear Judge Blake:

We write to request that the Court amend the Settlement Order (Local Rule 111) entered

on September 20, 2019, (and modified on October 17, 2019, ECF No. 25) to allow the parties to
move to reopen the action if the parties’ settlement is not consummated on, or before, February
20, 2020.

The additional time is necessary in order to allow the parties enough time to finalize their

Settlement Agreement and obtain the necessary State approvals.

The Court’s consideration of this matter is appreciated.

Respectfully,

ga t
ul hse oe
Sharon Krevor-Weisbaum

Kevin D. Docherty aye
KDD/jh Di,

cc:

sy ie te eee mmo a ee ne oe eget Sat
tele th ikalkicnars Viveet Sate TS

All Counsel of Record yr ty
ot Wy ap

 
Case 1:18-cv-03393-CCB Document 27 Filed 11/21/19 Page 2 of 2

“s
os
nn *
oy a
a -
fi “
Ji
a
af.
WoD
!

 
